Citation Nr: 1204032	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  09-25 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc disease with facet joint arthritis and spondylosis of the lumbar spine with intervertebral disk syndrome, rated 10 percent disabling prior to April 4, 2009, and 20 percent disabling thereafter.

2.  Entitlement to a rating in excess of 30 percent for gastroesophogeal reflux disease (GERD) with irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to September 2004.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in San Diego, California.

The Veteran testified before the undersigned Veterans Law Judge at an October 2011 hearing.

During the course of the appeal, service connection was granted for radiculopathy of the right leg (claimed as peripheral neuropathy) and a 10 percent rating was assigned.  This was a complete grant of the benefit as to the service connection claim.  The rating for the back disorder remaining at issue concerns the orthopedic manifestations.


FINDINGS OF FACT

1.  Prior to April 4, 2009, the Veteran's back disability was not characterized by forward flexion of the spine to 60 degrees or less, or a combined range of motion of the thoracolumbar spine of 120 degrees or less, or muscle spasm or guarding severe enough to result in an abnormal gait or an abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, and was not characterized by incapacitating episodes of intervertebral disk syndrome.

2.  Beginning April 4, 2009, the Veteran's back disability was not characterized by forward flexion of the thoracolumbar spine to 30 degrees or less or ankylosis of the entire thoracolumbar spine and was not characterized by incapacitating episodes of intervertebral disk syndrome. 

3.  The Veteran's GERD with IBS was not characterized by symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia or other symptom combinations productive of considerable impairment of health. 


CONCLUSIONS OF LAW

1.  Prior to April 4, 2009, the criteria for a rating in excess of 10 percent for the Veteran's back disability were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2011).

2.  Beginning April 4, 2009, the criteria for a rating in excess of 20 percent for the Veteran's back disability were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2011).

3.  The criteria for a rating in excess of 30 percent for GERD with IBS were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.114, Diagnostic Codes 7319, 7346 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.     

In this case, the Veteran was sent a letter in February 2007 which explained VA's duty to assist him with obtaining evidence in support of his claims.  The Veteran was also informed that, in order to receive a higher rating for his service connected disabilities, he needed to show that they got worse.  The February 2007 letter also explained the manner whereby VA assigns ratings and effective dates for service connected disabilities. 

In addition to its duties to provide the aforementioned notices to claimants, VA also must make reasonable efforts to assist them with obtaining the evidence that is necessary in order to substantiate their claims, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including service treatment records, reports of two VA examinations, and a transcript of the Veteran's testimony at the October 2011 hearing.  The Veteran has not identified any treatment from a health care professional for these disabilities.  The two VA examinations that were provided to the Veteran adequately documented the symptoms and functional effects of his service connected disabilities at issue.

For the reasons set forth above, the Board finds that VA satisfied its obligations pursuant to the VCAA in this case.



Increased Rating

The Veteran contends that his back disability and his GERD with IBS are more severe than is contemplated by the ratings that are assigned for those disabilities.

Disability ratings are determined by applying criteria that are set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. Part 4).  Ratings are based on average impairments of earning capacity resulting from particular diseases and injuries and the residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic codes set forth in 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation for a service-connected disease or injury already has been established and entitlement to an increase in the disability rating is at issue, the present level of disability is of primary importance.  See, e.g., Franciso v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  

	A.  Back Disability

Pursuant to the general rating formula for diseases and injuries of the spine a 10 percent rating is assigned for forward flexion of the thoracolumbar spine that is greater than 60 degrees but not greater than 85 degrees; or a combined range of motion of the thoracolumbar spine that is greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness that does not result in an abnormal gait or an abnormal spinal contour; or a vertebral body fracture with the loss of 50 percent or more of the height thereof.  A rating of 20 percent is assigned for forward flexion of the thoracolumbar spine that is greater than 30 degrees but not greater than 60 degrees; or a combined range of motion of the thoracolumbar spine that is not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  An evaluation of 40 percent is assigned for unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine to 30 degrees or less; or where there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned where there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned where there is unfavorable ankylosis of the entire spine.  These rating criteria apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, Diagnostic Code 5237-5242.

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45. DeLuca v. Brown , 8 Vet. App. 202, 205-206 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

There are also alternative criteria for rating intervertebral disc syndrome based upon incapacitating episodes.  Under the alternative criteria, a 10 percent rating is assigned when the Veteran has incapacitating episodes of intervertebral disc syndrome having a total duration of at least one, but less than two, weeks during the previous 12 month period.  A 20 percent rating is assigned when the Veteran has incapacitating episodes of intervertebral disc syndrome having a total duration of at least two, but less than four, weeks during the previous 12 month period.  A 40 percent rating is assigned when the Veteran has incapacitating episodes of intervertebral disc syndrome having a total duration of at least four, but less than six, weeks during the previous 12 month period.  A 60 percent rating is assigned when the Veteran has incapacitating episodes of intervertebral disc syndrome having a total duration of at least 6 weeks during the previous 12 month period.  Id. 

      (1)  The period prior to April 4, 2009
      
The Veteran was afforded a VA contract examination of his back in March 2007.  At that time he reported stiffness and weakness, especially with lifting.  He reported having intermittent pain that occurs three times per day and lasts for two hours at a time without radiation.  This is an aching, oppressive, sharp, locking pain that the Veteran rated as 9 on a pain scale of 1 to 10 with 10 being the most severe pain.  The pain occurred spontaneously and was made worse with activities such as sitting.  The pain was relieved by resting, taking ibuprofen, and applying Ben-Gay.  The Veteran reported that he was able to function with or without medication.  He denied being prescribed bed rest by a physician and he has not had any injections or surgery to his back.  He reported having difficulty with prolonged sitting, driving, standing, and performing heavy lifting and carrying.  At times he also had difficulty getting dressed.

The Veteran's posture was normal without loss of lumbar lordosis.  There was no kyphosis or scoliosis.  His gait was normal.  Examination of the thoracolumbar spine revealed the presence of painful motion and tenderness to palpation in the lumbar midline and paraspinal region, without muscle spasm.  The straight-leg raising test was negative bilaterally.  Active flexion was limited to 75 degrees, with pain beginning at 60 degrees, active extension was limited to 25 degrees with pain beginning at 20 degrees, active right and left lateral flexion was limited to 25 degrees with pain at 25 degrees, and active right and left rotation was within normal limits at 30 degrees with pain at 15 degrees.  The range of motion of the thoracolumbar spine was limited by pain, fatigue, and lack of endurance, without weakness or incoordination, following repetitive use.  Pain had the major functional impact.  There was no additional limitation in degrees after repetitive use.  There was no evidence of intervertebral disc syndrome with chronic and permanent nerve root involvement.  A neurological examination was normal.  

X-rays of the lumbar spine showed hyperlordosis.  There was spondylosis with advanced disk degeneration at L3-L4 and minimal disk degeneration at L2-L3 and L5-S1.  

The examiner diagnosed lumbar spine spondylosis with degenerative disk disease L2-L3 and L5-S1.  

The Veteran's testimony at his October 2011 hearing dealt with the current symptoms of his back disability and did not explicitly address the period prior to April 4, 2009.  

The evidence does not show that the Veteran is entitled to a rating in excess of 10 percent during this period.  While the Veteran did experience some pain at 60 degrees of flexion, his forward flexion was not limited to this point and he could flex to 75 degrees despite this.  Combined range of motion of the thoracolumbar spine was greater than 120 degrees at 210 degrees.  There was no muscle spasm or guarding severe enough to result in an abnormal gait or an abnormal spinal contour.  Gait was normal and no muscle spasm or guarding was noted.  No incapacitating episodes of intervertebral disk syndrome were reported or documented.

The Board finds that the Veteran's symptoms during this period do not present such an exceptional disability picture as to render the schedular rating inadequate.  38 C.F.R. § 3.321(b).  See also Thun v. Peake, 11 Vet. App. 111, 115 (2008) (the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the schedular evaluation is inadequate).  The symptoms of pain, stiffness, and reduced motion in the spine are contemplated by the assigned 10 percent rating.  No neurological abnormalities were noted during this period. 

      (2)  The period beginning April 4, 2009

The Veteran's spine was reexamined in April 2009.  The Veteran reported that he experienced stiffness.  There was no numbness or loss of bladder or bowel control.  The Veteran reported that he experienced constant sharp, burning back pain that travels to the right leg.  The pain can be elicited by physical activity and comes on spontaneously.  It is relieved by rest and by ibuprofen.  At the time of pain the Veteran can function with medication.  He denied that his spine disability caused any incapacitation.  However, he reported that during severe back spasms he has to stop whatever activity he is doing and rest.  

The Veteran's posture and gait were within normal limits.  He did not require any assistive devices to walk.  There was evidence of radiating pain described as going to the right lower extremity.  There was no muscle spasm.  There was tenderness to the low back area.  There was a positive straight leg raising test on the right but not on the left.  There was no ankylosis of the lumbar spine.

Range of motion of the lumbar spine was 70 degrees of flexion with pain at 70 degrees, 10 degrees of extension with pain at 10 degrees, 20 degrees of right and left lateral rotation with pain at 20 degrees, and 20 degrees of right and left rotation with pain at 20 degrees.  Combined range of motion was 160 degrees.  The joint function of the spine was additionally limited by pain and lack of endurance and pain had the major functional impact.  It was not additionally limited by fatigue, weakness, or incoordination after repetitive use.  There was no additional loss of motion in degrees.  

Inspection of the spine revealed a normal head position with symmetry in appearance.  There was symmetry of spinal motion with normal spinal curvatures.  

There were signs of lumbar intervertebral disk syndrome with neurological abnormalities in the right lower extremity.  As a result of this examination the Veteran was granted service connection for radiculopathy of his right leg and he has not appealed that here.  

X-rays of the lumbar spine showed degenerative arthritis and joint irregularity.  There was spondylosis L2-S1.  There was mild disk degeneration at L2-L3 and more advanced disk degeneration at L3-L4.  There was facet joint arthritis at L4-L5 and L5-S1.  

The examiner diagnosed degenerative disk disease with faced joint arthritis and spondylosis of the lumbar spine with intervertebral disk syndrome affecting the sciatic nerve.  

At the Veteran's hearing he testified that he had back pain.  Moving side to side on a normal day causes back pain.  The pain ranges for 5 to 10 in severity on different days.  The Veteran's back pain causes difficulty exercising because when he does activities such as squats and lifts this causes back pain.  The Veteran reported that he took ibuprofen and acetaminophen but these did not help during periods of activity.  If he stopped activity they did help.  It takes the Veteran longer to climb stairs and to get up out of a chair than before.  Sometimes he will be bent over due to the pain.  He has trouble lifting at work because his back will give out.  He has trouble with social activities because he cannot sit in the car for long periods of time insofar as he needs to get up and stretch his back, move it around, and work it out due to the pain.  He got muscle twitches at least once per week.  Heat and ice help the back pain, but these do not help during activity.  At times he had a very sharp pain across his whole back, and especially the lower left hand side, that he rated a 10 out of 10 in severity.  

The evidence does not show that the Veteran meets the criteria for a rating in excess of 20 percent.  He does not have forward flexion limited to 30 degrees or less or any ankylosis of the thoracolumbar spine.  Although he has intervertebral disk syndrome he had no incapacitating episodes of this condition.  Back pain and stiffness is contemplated within the currently assigned 20 percent rating.  It is noted that the Veteran's range of motion of his spine actually only meets the criteria for a 10 percent rating but he was granted a higher rating by the RO presumably due to the degree of his back pain.

As with the earlier period at issue, the Board finds that the Veteran's symptoms do not present such an exceptional disability picture as to render the schedular rating inadequate.  38 C.F.R. § 3.321(b).  See also Thun, 11 Vet. App. at 115.  His symptoms of back pain and reduced motion are specifically contemplated by the rating schedule.  He actually had a higher rating than what he qualifies for pursuant to the rating schedule as far as limitation of motion.

	B.  GERD with IBS

As noted previously, the Veteran contends that he should receive a higher rating for his GERD with IBS.  He also contends that he should receive separate ratings for GERD and for IBS.  In this regard, the Board observes that "[t]here are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia, and disturbances in nutrition.  Consequently, certain coexisting diseases in this area... do not lend themselves to separate and distinct evaluations without violating the fundamental principle relating to pyramiding at outlined in [38 C.F.R.] § 4.14."  38 C.F.R. § 4.113.  38 C.F.R. § 4.114 prohibits the separate evaluation of GERD and IBS.  Rather, it provides that "a single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation."  Id.

The RO determined that the Veteran's predominant disability picture is GERD, which is rated by analogy to hiatal hernia, diagnostic code 7346.  The Board notes that the Veteran could not receive a rating higher than 30 percent if IBS was considered to be the predominant disability, because 30 percent is the highest schedular rating for IBS, so this alternative need not be discussed here.  See 38 C.F.R. § 4.114, diagnostic code 7319.  A 30 percent rating for IBS requires severe IBS with diarrhea or alternating diarrhea and constipation, with more or less constant abdominal distress. Id.

With respect to diagnostic code 7346, a 30 percent rating is applied for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating is applied for symptoms of pain, vomiting, material weight loss and hemetemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.  

The Veteran was afforded a VA contract examination of these disabilities in March 2007.  At that time, with regard to his GERD, the Veteran reported that he had no significant weight changes but at times he had difficulty swallowing both liquids and solids.  He also reported constant heartburn, burping, chest discomfort, and gagging.  He currently took medication but this did not significantly alleviate his symptoms.  At times, when the condition is severe, he has trouble functioning.  With regard to the IBS, the Veteran reported intermittent abdominal cramps with nausea.  The symptoms usually occur after meals and include nausea, sweating, weakness, fainting, shaking, and diarrhea without any weight loss.  The symptoms can last for two hours.  He also has intermittent loose stools occurring daily and this can happen three times per day during a flare up.  He has nausea that occurs twice per week with occasional constipation and bloating.  He had not vomited blood.  He has occasionally passed blood in his stool but he denies any known history of anemia.  He has not required surgical treatment for his IBS.  As a result of the IBS he has to be close to a bathroom and he has trouble travelling on airplanes.  

Examination of the abdomen revealed slight abdominal distention with mild discomfort to palpation throughout the abdominal quadrants.  There was no evidence of splenomegaly or masses and the liver was not palpable.  There was no rebound or guarding.  Bowel sounds were present in all quadrants.  There were no ascites and no superficial vein distention.  There was no colostomy and no hernia.  

The examiner assessed that the Veteran's reported symptoms were consistent with GERD and IBS.  There were no clinical signs of malnutrition or anemia. 

The Veteran was reexamined in April 2009.  At that time, the Veteran reported that his GERD caused constant abdominal pain and gassiness that causes him to frequently burp or gag.  It affects his appetite, sleep, and general mood and concentration.  It does not affect body weight.  The Veteran reported dysphagia, heartburn, epigastric pain, scapular pain, reflux, regurgitation of stomach contents, and nausea and vomiting.  He has no hematemesis or passing of black tarry stool.  He has to constantly burp out gas and frequently gags.  His symptoms occur daily. At times lying down he has to get up because he experiences chest pain.  He constantly feels a burning in his throat due to reflux.  He is not able to eat certain foods because they aggravate his symptoms.  He takes medication for this disability.  He has not had any surgery for it.  During the prior six months at times he would gag while driving and he would have to get off of the road.  He has difficulty concentrating at work and difficulty travelling due to his abdominal symptoms.  With regard to his IBS, the Veteran reported constant abdominal pain with cramping, bloating, and diarrhea at least 3 times per day.  It did not affect body weight.  He has diarrhea and alternating diarrhea and constipation.  He has abdominal pain at least two thirds of the year.  The pain has the characteristic of cramps and gas pain.  He was never hospitalized and never had surgery for this condition.  He has frequent visits to the rest room due to diarrhea.  He reported that his abdominal symptoms prevented him from travelling for work.

Examination of the abdomen revealed tenderness to palpation.  There were hyperactive bowel sounds.  There were no findings of liver enlargement, distention of the superficial veins, striae on the abdominal wall, ostomy, ascites, splenomegaly or aortic aneurysm.  There was epigastric tenderness and lower abdominal tenderness on palpation.

The examiner diagnosed GERD and IBS.  There were no findings of anemia.  The GERD does not cause significant anemia or weight loss.  

At the Veteran's October 2011 hearing he testified that his GERD caused a problem with choking, which he also described as regurgitation.  He has taken medication for this which helps the heartburn.  The choking can occur at any time and it can last up to a minute.  This happens daily.  Some foods and drinks such as those containing caffeine seem to cause flares of the GERD so he tries to avoid those foods.  He has a lot of gas which causes severe and loud burping.  He has chest pain.  One time he thought it might be a heart attack but it turned out to be gastrointestinal pain.  He has diarrhea at least twice per week.  The heartburn is not an everyday occurrence.  The worst symptom is the choking.  When this happens he has to stop what he is doing and rest.  The GERD and IBS also make his back problems worse.

These findings do not support a rating in excess of 30 percent for GERD and IBS.  The next higher rating of 60 percent pursuant to diagnostic code 7346 encompasses severe impairments of health on a systemic basis due to symptoms such as anemia and weight loss.  While the Veteran exhibits more or less constant abdominal distress, diarrhea, and frequent gagging as a result of his GERD and IBS this has not led to a severe impairment of health.  The Veteran was not malnourished, had not lost any weight due to these disabilities, and was not anemic.  There was no hematemesis or melena.  The Veteran's symptoms are largely confined to the gastrointestinal system.  

The Board finds that the Veteran's symptoms do not present such an exceptional disability picture as to render the schedular rating inadequate.  38 C.F.R. § 3.321(b).  See also Thun v. Peake, 11 Vet. App. 111, 115 (2008) (the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the schedular evaluation is inadequate).  The rating schedule specifically contemplates recurrent epigastric distress such as is experienced by the Veteran.

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.


	(CONTINUED ON NEXT PAGE)



ORDER

A rating in excess of 10 percent for degenerative disc disease with facet joint arthritis and spondylosis of the lumbar spine with intervertebral disk syndrome for the period prior to April 4, 2009 is denied.

A rating in excess of 20 percent for degenerative disc disease with facet joint arthritis and spondylosis of the lumbar spine with intervertebral disk syndrome for the period beginning April 4, 2009 is denied.

A rating in excess of 30 percent for GERD with IBS is denied. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


